Lyon, J.
1. It is a sufficient answer to the first ground upon which the motion to dismiss was made, to say that the statute does not require that the notice of appeal be served on the opposite party. It only requires that the same be filed with the clerk of the circuit court. Besides, the record does not inform us whether the notice of appeal in this case was served on the defendant company or not. On that subject it is silent. R. S., 541, sec. 1849.
2. Whether or not, had there been two awards in fact, the appeal should have been dismissed, need not be determined. There is really but one award. In form, $550 is awarded to the plaintiff in respect to each quarter section; and this is done in two distinct paragraphs of the report of the commissioners. In substance and effect, however, this is an *331award of $1,100 in respect to the whole of a single tract of land. Hence, there is no duplicity in the appeal. The record does not show that the parties interested in the two quarter sections are different; and the learned counsel for the -company conceded in his argument that they are not different. On the general subject of duplicity in appeals of this nature, and the effect thereof,'see the opinion by Mr. Justice Taylor in Watson v. M. & M. Railway Co., post, p. 332.
3. The record fails to show that the plaintiff has accepted the award of the commissioners, and drawn the money. If the company took possession of the lands so condemned, the plaintiff had the right, without prejudice to his appeal, to withdraw the amount of the award from the clerk on giving The bond required by the statute. This record does not inform us whether the company paid in the award or took possession of the land condemned to its use. Hence, the third ground of the motion is not in the case.
4. The appeal is an action (sec. 1849, supra), and the notice of appeal may he signed by an attorney just as a summons may be so signed. Indeed, the notice performs to some extent the functions of a summons — the filing of the one being the equivalent of due service of the other. Hence, the notice of appeal from the award of the commissioners is properly signed. '
We conclude that the appeal was regularly taken, and that the motion to dismiss the same was properly denied.
By the Gourt.— Order affirmed.